DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13, 26-33 and 35 are pending.
Claims 1-13 and 35 (now claims 1-14) are allowed.
Claims 14-34 are cancelled.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, see the Appeal Brief, filed March 29, 2021, with respect to the rejection of claims 1-13 and 35 under 35 U.S.C. 103 as being unpatentable over Stroefer et al. (US 2008/0221368 A1) alone or in view of Gaffney et al. (US 9,255,051 B2) have been fully considered and are persuasive.  The rejection of claims 1-13 and 35 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 26-33 directed to an invention non-elected without traverse in the reply filed on October 23, 2019.  Accordingly, claims 26-33 have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James W. Proscia on May 27, 2021.
The application has been amended as follows: insert a period at the end of claim 35.

Allowable Subject Matter
Claims 1-13 and 35 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.